Citation Nr: 1746252	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-47 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes, diagnosed as tonsil cancer, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The October 2009 rating decision denied entitlement to service connection for a right knee disability.  A notice of disagreement was received in November 2009, a statement of the case was issued in September 2010, and a substantive appeal was received in November 2010.

The September 2010 rating decision denied entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes.  A notice of disagreement was received in February 2011, a statement of the case was issued in November 2012, and a substantive appeal was received in December 2012.

In May 2014, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

In September 2014 and December 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The issue of entitlement to service connection for squamous cell carcinoma in the throat and lymph nodes is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

1.  The evidence of record clearly and unmistakably establishes that the Veteran's right knee disorder preexisted his military service.

2.  The evidence of record clearly and unmistakably establishes that the Veteran's right knee disorder was not aggravated by his military service.


CONCLUSION OF LAW

A right knee disorder was not incurred or aggravated by military service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify was satisfied by a letter that was sent to the Veteran in April 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, service personnel records, VA and private treatment records, reports of VA examination, a Board hearing transcript, and the statements from the Veteran.  Attempts were made by both VA and the Veteran to obtain the Veteran's records from Suburban Orthopaedics and Dr. Mead, but notification has been received that these records no longer exist.  

The Board also finds that the directives of the prior remand were substantially satisfied by the January 2017 VA examination report and opinion.  While the examiner did not explicitly state that there was clear and unmistakable evidence of a lack of aggravation, from a review of the entire VA opinion, the Board may reasonably infer that the VA examiner essentially found that the Veteran's right knee disability was not aggravated as a result of service.  See Emenaker v. Peake, 551 F.3d 2332, 2335 (Fed. Cir. 2008).  The government may rely on "medical opinion or medical evidence," which is not reliance on "medical judgment alone."  Id. at 1336.  38 C.F.R. § 1111 notes that VA is free to consider "[h]istory conforming to accepted medical principles," "accepted medical evidence relating to incurrence, symptoms and course of the injury or disease," "official and other records made prior to, during or subsequent to service," and "all other lay and medical evidence concerning the inception, development and manifestations of the particular condition."  38 C.F.R. § 3.304((b)(2).  In the present case, the examination report of January 2017 reflects that that examiner reviewed the lay and medical evidence of record, personally examined and interviewed the Veteran, and opined that "[n]o nexus can be made from [the] July 2, 1967 note that there is a direct [knee] condition incurred or aggravation of a previous knee condition."  As such, the Board finds that the January 2017 opinion meets the statutory requirements and is sufficient to permit appellate review.  See Emenaker, 551 F.3d at 1336.
 
The Veteran has claimed entitlement to service connection for a right knee disability.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Chronic diseases as listed under 38 C.F.R. § 3.309(a), such as arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  When there is insufficient evidence of a diagnosis in service (or within the presumptive period), service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating continuity of symptomatology since service (or the presumptive period).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(a); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345-47 (Fed. Cir. 2002).  Temporary or intermittent flare-ups of a preexisting disorder are not sufficient to constitute aggravation.  Rather, the underlying condition must have worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

Turning to the evidence of record, the Veteran's October 1965 pre-enlistment examination  reflects that a further consultation of the right knee was recommended.  However, the records do not reflect that the Veteran was in fact found to have a preexisting disability of the right knee upon enlistment.  No actual diagnosis was assigned and an evaluation of the lower extremities was deemed intact.  As such, the presumption of soundness attaches in this case. 

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both (1) that there was a pre-existing condition, and (2) that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  

With respect to the first prong, the presence of pre-existing condition, service records from July 1967 clearly show that the Veteran sustained injuries to the knees in a motor vehicle accident prior to his enlistment into active duty.  Also, upon seeking medical treatment after service, the Veteran has consistently discussed injuring his knees in a motor vehicle accident in July 1964 - prior to his enlistment into active duty.  These statements are given significant probative weight.  See Rucker v. Brown, 10 Vet. App. 67 (1997) (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Veteran also testified before the undersigned Veterans Law Judge that he had a knee injury prior to service due to an automobile accident in July 1964 in which both of his knees went through a metal dashboard.  Finally, the September 2009 VA examiner, upon reviewing the evidence of record and interviewing the Veteran, determined that the Veteran had a preexisting right knee condition.  Therefore, when viewed in its entirety, the evidence of record clearly and unmistakably demonstrates that the Veteran had a preexisting right knee condition at the time of enlistment.  

The Board will next turn to the question of whether there is clear and unmistakable evidence that the pre-existing right knee condition was not aggravated during or by the Veteran's service.  

To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006). 

Development of clear and unmistakable evidence may involve obtaining an opinion from a VA physician when a veteran is discharged from service for medical reasons or when pre-service medical records identify a veteran's condition prior to service.  Horn v. Shinseki, 25 Vet. App. 231, 240, 242-43 (2012).  "Such evidence, when evaluated by a competent physician, may enable the establishment of a pre-service medical baseline for the condition for which service connection is sought.  The comparison of the pre-service baseline with the condition soon after service could be a reliable and straightforward method of proving lack of aggravation."  Id. at 243.  Alternatively, lacking the evidence to establish such a baseline, the Secretary may attempt to carry his evidentiary burden with a post-service medical opinion as to the nature of a preexisting disease or injury, which may be an extremely low likelihood of aggravation by a limited period of even intense physical training.  Id.  If a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation.  Id.

The Board finds that the evidence in the case at hand reflects that there was clearly and unmistakably no increase in the Veteran's right knee condition during service.  

The Veteran has stated that his right knee was operated on approximately 20 months following his separation from service, and noted that he has a scar on the medial right knee.  He reported that, "[a]fter entry into service, ... 'I was soon to realize that my knees were not OK.  I didn't complain or go on sick call.  I went to truck driving and drove a truck while in service.'"  He noted that he went on sick call in July 1967, had a right knee x-ray, and was told that nothing was wrong.  (See January 2017 VA examination report.)  

In the absence of evidence of a worsening of the right knee condition in service and taking into consideration the VA examination reports and opinions of record, the Board finds that the evidence of record nonetheless clearly and unmistakably establishes that there was no aggravation of the right knee disability during or by service.  

The Veteran's service treatment records reflect that his lower extremities were found to be clinically normal when examined at induction in October 1965.  It was recommended that the Veteran undergo an orthopedic consultation for his back and right knee.  The Veteran was initially assigned a rating assessing his lower extremities under the PULHES profile system that appears to be other than "1".  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the Veteran's capacity and stamina ("P"); upper extremities ("U"); lower extremities ("L"); hearing ("H"); eyes ("E") and psychiatric condition ("S"); assessed on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for entrance or retention in the military service)).  No record of the recommended orthopedic consultation appears in the Veteran's service treatment or personnel records; however, the lower rating was crossed out, and a "1" rating was subsequently added.  The option that the Veteran was "NOT QUALIFIED FOR" induction was originally checked, but that was crossed out and the option that the Veteran "IS QUALIFIED FOR" induction was checked.  

The December 1966 flight physical and the December 1967 separation examination reports found that the Veteran's lower extremities were clinically normal, and he was assigned a "1" for lower extremities under the PULHES profile.

While there was no induction medical history report, the Veteran denied any history of, or current, "trick" or locked knee on his December 1966 flight physical and December 1967 separation medical history reports.  The Veteran reported a history of, or current, "tumor, growth, cyst, cancer" on his December 1967 separation medical history report but not on the December 1966 report.  These responses suggest that the Veteran may have developed a "tumor, growth, cyst, cancer" between December 1966 and December 1967.  There is no indication that the Veteran had cancer or a tumor during that time, and the Veteran's service treatment records from 1967 reflect that he did not seek treatment for a growth or cyst during that period that would explain that particular change in his status.  On his January 1968 statement of medical condition, the Veteran checked the box indicating that there has been no change in his medical condition.  

Elsewhere in the service treatment records, a July 2, 1967, record notes that the Veteran has had pain in the distal third of his anterior thigh for three years.  It notes that the Veteran reported that pain has increased with physical training and running.  It was noted that he has been seen by several doctors, private and Army.  It notes that, in terms of past history, the Veteran was in a car accident in July 1964.  He suffered trauma to the legs, and x-rays were negative.  On examination, there was tenderness to the anterior compartment of the distal third of the quadriceps muscle of the right leg.  The right knee was negative.  Bending and extension were present.  There was no atrophy on right quadriceps muscle.  The impression was muscle contusion of the quadriceps, rule out myositis right quadriceps muscle distal third.  He was prescribed two muscle relaxers as treatment.  X-rays were requested of the right femur and the knee, with a pertinent clinical history and findings of pain, chronic right leg, distal third of the femur, with no bony pathology.  On x-ray, the right knee and distal femur were normal.

The Veteran testified at his May 2014 Board hearing that his knee started bothering him in Vietnam and that he first sought treatment for these symptoms in July 1967.  

There are three VA examination reports of record, each of them opining that the Veteran's right knee condition was not at least as likely as not aggravated by service.  

The January 2017 VA examination report notes that, post-service, the Veteran was in the automotive industry selling parts.  He was a handyman for about 10 years and notes that "[t]hat [was] when my knees really started acting up."  

At the January 2017 examination, the Veteran noted that he had both knees replaced when he turned 65, and that both were done at the same time.  He noted that he has always had pain in both knees and then, 10 years ago, he had a meniscus done on the left and had both related in July 2011.  

The January 2017 VA examiner opined that the right knee disability is less likely as not incurred in or caused during service.  The examiner noted that the objective evidence from service treatment records does not support a knee condition.  She also noted no indication can be made from the July 2, 1967, record that a knee condition was incurred in service or that a previous knee condition was aggravated.  To support her opinion, the examiner noted that the Veteran had denied knee trouble or a trick knee five months later, in December 1967, and that he had reported that he had no complaints at that time.  He was examined and found to not have any knee condition on his December 1967 separation examination.  He subsequently reported that he had had no change in his medical condition since the separation examination.  

The January 2017 examiner found that the Veteran's occupational history at least as likely as not affected his knees, since he worked doing labor, bending and kneeling for the last 10 years of his employment.  He also laid tile, which he reported has caused much pain in his knees (from kneeling to lay tile) that he had to stop laying tile.  He also commented on painting baseboards and could not crouch anymore and had to sit on the floor while painting.  A 2007 orthopedic note stated that the Veteran was doing a lot of construction-type work and carpentry.  

The Veteran reported at his October 2014 VA examination that he was a truck driver during active duty.  He contended that pushing the clutches and going in and out of the truck had aggravated his knee condition.  The Veteran also reported that that he feels his right knee surgery (in approximately 1969) is crucial to his service connection claim and wanted to make sure that the scar on the superior medial aspect of the right patella was noted.

The October 2014 VA examiner opined that the Veteran's right knee disability was not caused or aggravated by any condition diagnosed during his active duty.  The rationale was that there was no objective evidence in the Veteran's service treatment records that supported the Veteran's contentions of in-service knee problems.  The examiner noted that the separation examination showed that he stated he was in good health, and no abnormalities in his bones or joints were found.  

A September 2009 VA examiner found it is less likely as not that the Veteran's right knee condition was aggravated by active duty.  His rationale was that the Veteran was only treated for a contusion to the right quadriceps muscle in service.  His separation examination did not indicate any knee problems.  He noted that contusions generally heal without long term sequelae.  He also indicated that there is reason to suspect that the contusion was the cause of any permanent aggravation of the Veteran's disability.  (The Board notes that the examiner literally wrote that "there is reason to suspect that the contusion was the cause of any permanent aggravation...."  The Board notes, however, that the examiner clearly left out a "no" before the word reason, as the entire sense of the rest of his opinion was that an injury that generally heals without long term sequelae would likely not cause any permanent aggravation.)

The Board finds these opinions to be highly probative, as they were authored by examiners who are qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  These opinions are based on review of the record and interview and examination of the Veteran.  All three of the examiners demonstrated familiarity with the Veteran's relevant history and provided rationales for their opinions that incorporated pertinent medical principles and the facts of the Veteran's case.

The only medical professional's opinion that weighs in favor of the Veteran's claim is a May 2014 opinion from the Veteran's physician.  This physician noted that the Veteran's motor vehicle accident in which he hit his knees on the dashboard is more likely patellofemoral arthritis.  He noted that medial arthritis is post-meniscectomy and wear.  He found that the Veteran's "arthritis is more likely [illegible] injury with medial meniscectomy."  He noted that this injury would not have been caused by the striking of the dashboard.  He found that the Veteran's service "likely caused meniscal tears - meniscal scar orthopedic surgery."  

The Board notes that the Veteran's private physician is qualified through education, training, or experience to provide competent medical evidence under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, the Board must find that the opinion that was provided by the Veteran's private physician is not probative.  He has provided no basis for his conclusion that the motor vehicle accident would not produce injuries that are consistent with the arthritis.  Moreover, he has provided no basis for his determination that the Veteran's military activities are responsible for the disability.  This lack of a rationale does not explain how the Veteran's service would have led to the disability at issue, especially in the absence of evidence of complaints or medical findings of a right knee disability in service.  (The Board notes that the in-service complaints were for the distal third of the quadriceps muscle, not for the knee directly.)  

The Board notes that the only remaining contrary opinion concerning the question of aggravation comes from the Veteran himself.  The Veteran has stated on multiple occasions that he had a right knee surgery approximately 20 months following his separation from service, and he believes that this surgery is related to the incurrence or in service aggravation of a right knee disability.  However, the Board cannot accept the Veteran's uncorroborated lay testimony that he may have specifically had surgery for his right meniscus at that time, and that such surgery is related to a current right knee disability.  As noted above, the Veteran expressly denied having had a history of, or current, knee trouble on both of his in-service medical history reports.  He did report a history of, or current "tumor, growth, cyst, cancer" on his December 1967 separation medical history report, but denied such a history on his December 1966 report.  Given that there is no indication that the Veteran manifested evidence of a tumor or cancer during service (and would thus have had no reason to report having had a tumor or cancer on his December 1967 medical history report), the Board considers it highly likely that the Veteran was reporting that he had developed a growth or a cyst in the year between his completion of the December 1966 report and his completion of the December 1967 report.  

Neither the medical history report nor the December 1967 separation examination report specifies the location of this growth or cyst, and the Board is not noting the Veteran's report of having a growth or a cyst to suggest that this cyst was on the Veteran's right knee.  The Board does note, however, that the January 2017 VA examiner reported that the Veteran did not know what the operation that was approximately 20 months following his separation from service was for, and noted the unsubstantiated possibility that the operation was for "a ganglion cyst, external to knee joint."  

Thus, the record contains the Veteran's reports of a growth or cyst having developed within a year of his separation from service.  It also raises the possibility that the Veteran's surgery 20 months following his separation from service may have been for a ganglion cyst on his right knee.  In light of this information, the Board cannot accept the Veteran's uncorroborated testimony that his right knee surgery following service was for an injury to his right meniscus.  

The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau, supra.  However, as a layperson, the Veteran does not possess the necessary medical expertise to render a medical opinion on the complex question of whether the Veteran's active duty service permanently aggravated a preexisting right knee disability, especially in light of the absence of right knee complaints in the service treatment records.  (As noted above, the symptoms that prompted the x-ray that included the Veteran's right knee were related to his quadriceps muscle, not his knee.)  Therefore, the Board finds that the Veteran's lay contentions on this question are not probative.

The unequivocal nature of the probative medical evidence of record with respect to the aggravation question leads the Board to reasonably conclude that the Veteran's right knee disorder was not aggravated as a result of service.  See Emenaker v. Peake, 551 F.3d 2332, 2335 (Fed. Cir. 2008).  The Board therefore finds that the record clearly and unmistakably establishes that the Veteran's right knee disorder was not aggravated by his military service.  Therefore, the presumption of soundness is rebutted, and entitlement to service connection for a right knee disorder must be denied.


ORDER

Entitlement to service connection for a right knee disorder is denied.


REMAND

In its prior remands, the Board noted that the Veteran has satisfied the criteria to be scheduled for a VA examination so that an etiology opinion may be obtained with respect to whether it is at least as likely as not that the Veteran's squamous cell carcinoma of the throat and lymph nodes manifested during, or as a result of, active military service, to include as secondary to exposure to herbicide agents such as Agent Orange.

38 C.F.R. § 3.309 (e) provides for presumptive service connection for certain disabilities that have been associated with herbicide exposure.  In the case at hand, the Veteran is presumed to have been exposed to herbicides as a result of his service in the Republic of Vietnam from August 1966 to August 1967.  Squamous cell carcinoma of the throat and lymph nodes, however, is not one of the disabilities that are presumed to be related to Agent Orange exposure.  Nonetheless, a disability's exclusion from the presumptive list does not preclude a veteran from establishing direct service connection with proof of actual direct causation. 

The September 2014 and December 2016 Board remands therefore directed that an opinion be obtained, in pertinent part, with respect to whether the Veteran's squamous cell carcinoma of the throat and lymph nodes is at least as likely as not related to Agent Orange exposure.  

The resulting October 2014 VA examination report opines that the Veteran's tonsillar carcinoma is not caused by any diagnosed condition related to service.  The examiner's rationale was that "[t]he veteran's squamous cell carcinoma of the tonsil is not one of the presumptive condition[s] under the agent orange exposure."  The Board found that this opinion was deficient, as it merely opines that the Veteran's squamous cell carcinoma is not related to service because it is not a disability that is presumptively related to Agent Orange exposure.  As noted above, however, service connection may be established by demonstrating an actual, direct connection between the disability at issue at the in-service exposure.  Therefore, a remand for a new VA opinion was requested. 

In response to the specific question of whether the Veteran's tonsil cancer is due to Agent Orange, the examiner cited and quoted extensively from the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2014 (2014 Update) report, which "concludes that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the [chemicals of interest] COIs and oral, nasal, or pharyngeal cancers."  

While a medical professional's opinion cannot be rejected simply because the opinion is based in part on statistical analysis from the National Academy of Sciences Institute of Medicine's "Veterans and Agent Orange" (NAS), the examiner's response to the specific question of Agent Orange exposure and tonsil cancer consists solely of an excerpt from the NAS report without any accompanying opinion or rationale that relates this opinion to the Veteran's particular case.

The Board is thus unable to discern from the January 2017 VA opinion whether the VA examiner has formed an opinion based on: (1) the statistical analysis because it does not support presumptive service connection for tonsil cancer, or (2) the statistical analysis because it is one of several factors considered to assess whether the tonsil cancer was directly due to in-service herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Therefore, the claims file should be returned to the January 2017 examiner, if available, in order to obtain another opinion regarding the relationship, if any, between the Veteran's tonsil cancer and his in-service herbicide exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes that the Veteran has submitted literature on Agent Orange and literature on tonsil cancer.  Among the literature that he has submitted is the "Veterans and Agent Orange" report that is noted above.  The remaining literature that has been submitted by the Veteran pertains to tonsil cancer or Agent Orange, but not to both.  Thus, this remaining evidence is not considered relevant to the Veteran's claim.

On remand, the Veteran should be notified that he should submit any evidence that is pertinent to his tonsil cancer claim, to include any pertinent literature that directly addresses a potential relationship between Agent Orange and tonsil cancer, specifically.  The Veteran is also encouraged to submit any medical opinion that he may obtain that supports his contention that there is a relationship between his Agent Orange and his tonsil cancer.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he submit any pertinent literature that directly addresses a potential relationship between Agent Orange and tonsil cancer, specifically.  Notify the Veteran that he is also encouraged to submit any medical opinion that he may obtain that supports his contention that there is a relationship between his Agent Orange exposure and his tonsil cancer.

2.  Return the examination report and claims file to the examiner who conducted the January 2017 VA examination, if available.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

The examiner is requested to provide an opinion with respect to the following question: Is it at least as likely as not (50 percent or greater probability) that the Veteran's tonsil cancer is medically related to his in-service exposure to Agent Orange?

In making the above assessment, the examiner is asked to address the following factors:

(a)  Whether the examiner finds the National Academy of Sciences Institute of Medicine's Veterans and Agent Orange: Update 2014 (2014 Update), to be persuasive, and if so, why the examiner finds this report to be persuasive in this particular case;

(b)  What factors, other than the NAS study, form the basis for the examiner's opinion;

(c)  Whether the Veteran experienced any other risk factors that might be the cause of his tonsil cancer; and 

(d)  Whether the Veteran's tonsil cancer has manifested itself in an unusual manner, based on a review of the medical record before, during, and after service.

A fully articulated medical rationale for each opinion provided must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science that is applicable to this case, which may reasonably explain the medical guidance in the study of this case.

3.  After the development requested above has been completed, again review the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


